The Corporation Commission caused to be filed in this case a confession of error and a motion to dismiss this cause. This plea was filed prior to final submission of the cause. It should be sustained.
In view of the publici juris nature of the controversy and as a condition precedent to dismissal, this court, in the exercise of its discretion, might properly state what it conceives to be the law involved. I would refrain from so doing because of the incongruity of the statute and the Constitution of this state.
The majority decision sustains a delegation of legislative functions to the Corporation Commission. It recognizes the exercise of judicial power by that body. It contemplates the existence in, and the exercise of, executive power by that agency. Thus it is granted in this regard all power political which constitutes of it a body possessed of dictatorial prerogatives.
The oil injustry is not a public utility — it is a private industry — it is owned by individuals, firms, and corporations. Royalty owners are largely comprised of individuals.
There is no authorization contained within our Constitution for the exercise of all power political by one person, board, body, or agency, except as applied to public service corporations, and that under a constitutional exception as to a government republican in form. St. Louis-S. F. Ry. Co. v. State, 81 Okla. 298, 198 P. 73. All other exceptions sought to be provided by statute ought to be strictly construed. To the contrary, such exercise of such consolidated and centralization of power is prohibited by the highest of mandates (section 1, art. 4, Constitution of Oklahoma), for the reason that it is arbitrary government and contrary to the American principle. *Page 95 
When we countenance arbitrary power we sanction rule by will and deny rule by law. Having sanctioned the power of will (Julian Oil  Royalties Co. v. Capshaw, 145 Okla. 237,292 P. 841), why should we not now sustain the fruits of that power? Both are alien to the spirit and letter of our basic law. Why should a court of justice attempt to rationalize such ideas as typified by these orders?
In my opinion proration of oil was born of monopoly, sired by arbitrary power, and its progeny (such as these orders) is the deformed child whose playmates are graft, theft, bribery, and corruption. It is evolution's experiment.
There should be a return to laws preventing actual waste of natural resources. Such laws should be based upon the proper exercise of police power. The proper exercise of such power requires a statement of the law by the Legislature, a construction of it by the courts, and an enforcement of it by executive agencies